Citation Nr: 0720045	
Decision Date: 07/04/07    Archive Date: 07/13/07

DOCKET NO.  04-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 6, 1998, for 
the grant of a 100 percent evaluation for the veteran's 
service-connected organic brain syndrome and dementia due to 
cerebral concussion with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to 
December 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted a 100 percent disability rating for the 
veteran's service-connected organic brain syndrome and 
dementia due to cerebral concussion with headaches.  A notice 
of disagreement was received in January 2004, a statement of 
the case was issued in October 2004, and a substantive appeal 
was received in October 2004.  The veteran's substantive 
appeal initially requested a Board hearing at the RO, which 
was scheduled in July 2005.  However, on the date of the 
scheduled hearing, the veteran submitted a written statement 
cancelling the hearing.    

The Board notes that a claim for total disability based on 
individual unemployability was previously in appellate 
status.  However, this claim was rendered moot when the 
veteran was granted a 100 percent disability rating for his 
service-connected organic brain syndrome and dementia due to 
cerebral concussion with headaches in the November 2003 
rating decision.  

The Board points out that the veteran has not claimed that 
clear and unmistakable error was made in a prior RO rating 
decision.  Thus, this decision is strictly limited to the 
effective date issue described above.  


FINDINGS OF FACT

1.  An August 1999 rating decision continued a 10 percent 
disability evaluation for the veteran's cerebral concussion 
with headaches; a timely notice of disagreement was not 
received to initiate an appeal from that determination.  

2.  The veteran filed a claim for an increased rating for his 
service-connected cerebral concussion with headaches on 
September 17, 1999.  

3.  By rating decision in November 2003, the RO increased the 
scheduler disability rating for the veteran's disability to 
100 percent, effective from March 6, 1998. 


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
March 6, 1998, for a 100 percent evaluation for the veteran's 
service-connected organic brain syndrome and dementia due to 
cerebral concussion with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002); 38 C.F.R. §§  
3.155, 3.157, 3.400, Part 4, Diagnostic Code 9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the June 2005 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the November 2003 
rating decision granted a 100 percent disability rating to 
which the veteran initiated the current appeal for an earlier 
effective date.  In June 2005, a VCAA letter was issued.  The 
VCAA letter notified the claimant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in June 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in July 2005  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an earlier effective date, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the June 2005 letter provided notice of what 
type of information and evidence was needed to substantiate 
the claim for an earlier effective date for the disability on 
appeal.  Thus, the Board finds that the requirements set 
forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination report.  The veteran was afforded a VA 
examination in November 2000.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The veteran contends that he is entitled to an effective date 
prior to March 6, 1998, for a 100 percent rating for his 
service-connected organic brain syndrome and dementia due to 
cerebral concussion with headaches.  Specifically, the 
veteran asserts that a 100 percent disability rating is 
warranted from the date of June 1, 1980, which appears to be 
around the time when service connection for residuals of 
cerebral concussion was reestablished.  

Review of the record shows that a claim for an increased 
rating was received from the veteran on March 6, 1998.  The 
RO denied the claim by rating decision in July 1998.  The 
veteran then asked that additional records be obtained.  
After obtaining and reviewing additional medical records, the 
RO again denied the increased rating claim by rating decision 
in August 1999.  

A veteran has one year after notice of a determination to 
file a notice of disagreement to initiate an appeal.  See 
generally 38 U.S.C.A. § 7105.  However, after reviewing the 
claims file, the Board must conclude that the veteran never 
filed a notice of disagreement to either the July 1998 or the 
August 1999 rating decisions.  The Board recognizes that his 
written communication received on September 17 1999, was 
within the one-year appeal period from the August 1999 rating 
decision.  However, inspection of that communication clearly 
and unmistakably shows that the veteran was reporting an 
increase in the severity of a service-connected disability.  
Moreover, the veteran does not specifically state to which 
service connected disability he is referring.  Further, 
nothing in the communication received on September 17, 1999, 
expressed disagreement with the August 1999 rating decision 
and a desire for appellate review.  This communication, thus, 
was not a notice of disagreement.  38 C.F.R. § 20.201.  At 
most, it can be liberally construed as a claim for an 
increased rating for the veteran's cerebral concussion with 
headaches, as again he was not specific in this statement.  
Therefore, the July 1998 and August 1999 rating decisions 
subsequently became final when the respective one-year appeal 
periods expired.  Principles of finality would preclude 
assignment of an effective date prior to the August 1999 
rating decision.  38 U.S.C.A. § 7105(c). 

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

As noted above, the veteran's earliest claim after the prior 
final rating decision in August 1999 was received on 
September 17, 1999.  However, the RO determined that that the 
criteria for a 100 percent rating were met for the veteran's 
service-connected organic brain syndrome and dementia due to 
cerebral concussion with headaches as of March 6, 1998, the 
date of a prior claim.   However, it is unclear as to why 
this date was assigned by the RO because the final subsequent 
rating decisions in August 1999 as well as in July 1998 would 
appear to preclude a date prior to these decisions.  Further, 
an earlier effective date is only warranted if it is 
ascertainable that an increase in the disability had occurred 
one year prior to the filing of an application.  See 
38 U.S.C.A. § 5110(b)(2).  As in this case, the effective 
date of March 6, 1998 is earlier than the one year date prior 
to the September 17, 1999, date of claim.  

At any rate, regardless of the RO's reasons for assigning a 
March 6, 1998, effective date, the Board is unable to find a 
legal basis for granting an effective date any earlier than 
March 6, 1998.  There is certainly no basis for assigning an 
effective date in 1980 as argued by the veteran.  Thus, the 
Board must conclude that the preponderance of the evidence is 
against assignment of 100 percent rating prior to March 6, 
1998.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


